Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4 and 6-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is KR 101483559 to Cline Co. Ltd.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the cylinder body comprises a first sealing member and a second sealing member installed around the circumference of the cylinder body, a groove part formed between the first sealing member and the second sealing member, and one or more linking holes formed at the groove part and linked with the hollow inside of the inner cylinder, the cylinder body is sealed by the first sealing member and the second sealing member such that the solution introducing part is linked with the groove part when the tip module is mounted onto the attaching and detaching hole thereby allowing a solution introduced through the solution introducing part to be introduced into the solution injection flow channel of the hollow inside of the inner cylinder through the linking holes at the groove part, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714